     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 1 of 34




 1   Moneet Kohli, Esq.
     CA BAR #250410
 2   1355 Taylor Street #3
     San Francisco, CA 94108
 3   Phone: (781) 354-3600
 4   moneet@kohli.com

 5                                   UNITED STATES DISTRICT COURT

 6                                NORTHERN DISTRICT OF CALIFORNIA

 7
 8     (1)     ANNA MASON;                                     CASE NO.
       (2)     BARRY MASON;
 9     (3)     MITCHELL MASON;
       (4)     JONATHAN TIPTON;                                CLASS ACTION COMPLAINT
10     (5)     and all others similarly situated,
               Plaintiffs,                                     JURY TRIAL DEMANDED
11     v.
12     (1)     TYSON FOODS, INC.;
       (2)     TYSON CHICKEN, INC.;
13     (3)     TYSON BREEDERS, INC.;
       (4)     TYSON POULTRY, INC.;
14     (5)     PILGRIM’S PRIDE CORPORATION;
       (6)     PERDUE FARMS, INC.;
15     (7)     KOCH FOODS, INC.;
       (8)     KOCH MEAT CO, INC., d/b/a KOCH
16             POULTRY CO.;
       (9)     SANDERSON FARMS, INC.;
17     (10)    SANDERSON FARMS, INC. (FOOD
               DIVISION);
18     (11)    SANDERSON FARMS, INC.
               (PROCESSING DIVISION); and,
19     (12)    SANDERSON FARMS, INC.
               (PRODUCTION DIVISION),
20
                                      Defendants.
21
22
23
              Plaintiﬀs ANNA MASON, BARRY MASON, MITCHELL MASON, AND JONATHAN
24
     TIPTON (collectively, “Plaintiﬀs”), on behalf of themselves and all other similarly situated
25
     broiler chicken growers, bring this antitrust and unfair competition action seeking treble damages
26
     under Section 1 of the Sherman Antitrust Act and Section 202 of the Packers and Stockyards Act,
27
     demanding a trial by jury of all issues so triable. Plaintiﬀs allege the following, based upon
28
30                                                       1
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 2 of 34




 1   personal knowledge as to matters relating to themselves, and upon information and belief and
 2   the investigation of counsel as to all other matters:
 3   I.     NATURE OF THE ACTION
 4          1.      This is a class action brought on behalf of a proposed class of broiler chicken (“Broiler”)
 5   growers, also known as poultry growers (referred to herein as “Growers”), against vertically-integrated
 6   poultry company defendants (“live poultry dealers” or “Integrators”), which operate Broiler processing

 7   plants (“Complexes”), concerning the Integrators’ anticompetitive, collusive, predatory, unfair, and bad
 8   faith conduct in the domestic market for Broiler growing services (also referred to herein as “Broiler
 9   Grow-Out Services”). This case involves agreements by Defendants (defined below) and their Co-
10   Conspirators (defined more fully, infra, and together with Defendants, the “Cartel”)—dating back to at
11   least 2008—not to compete for Broiler Grow- Out Services, with the purpose and effect of fixing,
12   maintaining, and/or stabilizing Grower compensation below competitive levels.
13          2.      As part of the scheme, the Cartel members illegally agreed to share detailed data on
14   Grower compensation with one another, with the purpose and effect of artificially depressing Grower
15   compensation below competitive levels. By disclosing their highly sensitive and confidential
16   compensation rates to each other, they suppressed competition for Broiler Grow-Out Services and drove
17   down compensation to all Growers. By sharing this information on a frequent and contemporaneous
18   basis, the Cartel has been able to keep Grower compensation lower than it would have been in a
19   competitive market, and to keep the increased profits for themselves. This illegal information exchange,
20   combined with other anticompetitive conduct alleged herein, drove down Grower compensation
21   nationwide. The members of the Cartel recognized the benefits of sharing this highly sensitive,
22   proprietary and otherwise confidential Grower compensation information with each other, but not with
23   the Growers themselves.
24          3.      In furtherance of their agreement not to compete for Broiler Grow-Out Services, Cartel
25   members also agreed not to solicit Growers associated with other Integrators. By agreeing not to
26   compete for the services of one another’s Growers, the Cartel members attempted to insulate
27   themselves from normal competitive pressures that could potentially erode the effects of their
28
30                                                           2
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 3 of 34




 1   information sharing agreement. This illegal “no poach” agreement inoculated the Cartel against
 2   potential cheating by its members on the Cartel’s compensation suppression scheme and furthered its
 3   efforts to artificially suppress Grower compensation below competitive levels.
 4          4.      These agreements (together, the “Scheme”) were designed to keep Growers, as author
 5   Christopher Leonard noted in The Meat Racket: The Secret Takeover of America’s Food Business, “in
 6   a state of indebted servitude, living like modern-day sharecroppers on the ragged edge of bankruptcy.”

 7   II.    PARTIES
 8          5.      Plaintiffs Mitchell (“Mitch”) and Anna Mason (collectively, “the Masons”) began
 9   providing Broiler-Grow Out Services for Defendant Wayne Farms (defined infra) in 1986 in Alabama.
10   The Masons initially invested $20,000 in upgrades so they would be able to receive Broilers. Then,
11   around 1996, the Masons had to invest $80,000 more for a ventilation system. The Masons exited the
12   industry in 2014 after their field representative closed down two of their Broiler Grow-Out houses and
13   said that they would not be receiving any more Broiler chicks due to their refusal to implement
14   additional upgrades. The Masons believe that Wayne Farms wanted them to build new houses so that
15   they would go into debt.
16          6.      Plaintiff Barry Mason began providing Broiler Grow-Out Services for Defendant
17   Tyson (defined infra) in fall 1994 in Alabama. Mr. Mason purchased five chicken houses from his
18   father so he could continue the family business. Mr. Mason initially invested $365,000 for the five
19   chicken houses and 69 acres of land. Four years later, additional required cost Mr. Mason $250,000.
20   At some point, Defendant Koch (defined infra) bought the Tyson Complex for which Mr. Mason
21   provided Broiler Grow-Out Services, at which point Mr. Mason began providing Broiler Grow-Out
22   Services for Koch. Koch required Mr. Mason to upgrade brooders and vent doors which cost another
23   $100,000. Koch refused to provide Mr. Mason with Broilers unless he made the required upgrades.
24   Throughout his time providing Broiler Grow-Out Services, he was barely able to make ends meet with
25   the compensation provided by Tyson and Koch. Mr. Mason sold his Broiler Grow-Out houses and
26   property in 2019, following two years of Koch interfering in the sale. Mr. Mason lost money on the
27   sale and it was not profitable as a result of the Defendants misconduct.
28
30                                                       3
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 4 of 34




 1          7.      Plaintiff Jonathan “Cody” Tipton began providing Broiler Grow-Out Services for
 2   Defendant Pilgrim’s (defined infra) in Alabama in 2013. Mr. Tipton took over his father’s farm. Mr.
 3   Tipton initially borrowed $20,000, using his truck as collateral, to upgrade the field, water, and feed
 4   lines. During the course of his time providing Broiler Grow-Out Services, Pilgrim’s required that Mr.
 5   Tipton make further investments to his Broiler houses. Throughout his time providing Broiler Grow-
 6   Out Services, he was barely able to make ends meet with the compensation provided by Pilgrim’s. Mr.

 7   Tipton’s Broiler business has never been profitable. Mr. Tipton attempted to switch Integrators, but
 8   neither Wayne’s (defined infra) nor Koch (defined infra) would hire him. Mr. Tipton ultimately exited
 9   the industry when Pilgrim’s refused to provide him with more Broilers unless he made additional
10   upgrades, but Mr. Tipton could not afford the upgrades. Due to the debt caused by raising Broilers,
11   Mr. Tipton lost his house, three vehicles, tractor, an off-road vehicle, and all his equipment, and he
12   owes approximately $150,000.
13          8.      Defendant Tyson Foods, Inc. is a Delaware corporation headquartered in Springdale,
14   Arkansas that collusively shares nonpublic information through Agri Stats and otherwise engages in the
15   conduct alleged herein with the aim and effect of suppressing Grower compensation below competitive
16   levels. Tyson Foods, Inc. is the largest Integrator in the country, operating thirty-three Complexes
17   located throughout the United States, and processing some 35.4 million Broilers weekly. Tyson
18   accounts for nearly 22% of the total number of Broilers processed in the United States.
19          9.      Defendant Tyson Chicken, Inc. is a Delaware corporation headquartered in Springdale,
20   Arkansas (and a wholly owned subsidiary of Tyson Foods, Inc.) that collusively shares nonpublic
21   information through Agri Stats and otherwise engages in the conduct alleged herein with the aim and
22   effect of suppressing Grower compensation below competitive levels.
23          10.     Defendant Tyson Breeders, Inc. is a Delaware corporation headquartered in Springdale,
24   Arkansas (and a wholly owned subsidiary of Tyson Foods, Inc.) that collusively shares nonpublic
25   information through Agri Stats and otherwise engages in the conduct alleged herein with the aim and
26   effect of suppressing Grower compensation below competitive levels.
27          11.     Defendant Tyson Poultry, Inc. is a Delaware corporation headquartered in Springdale,
28
30                                                       4
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 5 of 34




 1   Arkansas (and a wholly-owned subsidiary of Tyson Foods, Inc.) that collusively shares nonpublic
 2   information through Agri Stats and otherwise engages in the conduct alleged herein with the aim and
 3   effect of suppressing Grower compensation below competitive levels.
 4          12.     Defendants Tyson Foods, Inc., Tyson Chicken, Inc., Tyson Breeders, Inc. and Tyson
 5   Poultry, Inc., are collectively referred to herein as “Tyson.”
 6          13.     Defendant Pilgrim’s Pride Corporation is a Delaware corporation headquartered in

 7   Greeley, Colorado (“Pilgrim’s”) that collusively shares nonpublic information through Agri Stats and
 8   otherwise engages in the conduct alleged herein with the aim and effect of suppressing Grower
 9   compensation below competitive levels. JBS USA Holdings, Inc. holds a 75.3% controlling interest in
10   Pilgrim’s. JBS USA Holdings, Inc. and Pilgrims are subsidiaries of JBS SA, a Brazilian corporation
11   headquartered in Sao Paulo, Brazil. Pilgrim’s is the second largest Integrator in the country, operating
12   twenty-six Complexes located throughout the United States and processing 33.1 million Broilers
13   weekly, and accounting for more than 20% of the Broilers sold in the United States.
14          14.     Defendant Perdue Farms, Inc. (“Perdue”) is a Maryland corporation headquartered in
15   Salisbury, Maryland that collusively shares nonpublic information through Agri Stats and otherwise
16   engages in the conduct alleged herein with the aim and effect of suppressing Grower compensation
17   below competitive levels. Perdue is the third largest Integrator in the country, operating twelve
18   Complexes located throughout the United States and processing 12.01 million Broilers weekly, and
19   accounting for more than 7% of the Broilers sold in the United States.
20          15.     Defendant Koch Foods, Inc. is a Delaware corporation headquartered in Park Ridge,
21   Illinois that collusively shares nonpublic information through Agri Stats and otherwise engages in the
22   conduct alleged herein with the aim and effect of suppressing Grower compensation below
23   competitive levels. Koch Foods, Inc. is the fourth largest Integrator in the country, operating eight
24   Complexes located throughout the United States and processing 12 million Broilers weekly, and
25   accounting for more than 7% of the Broilers sold in the United States.
26          16.     Defendant Koch Meat Co., Inc., d/b/a Koch Poultry Co., is an Illinois corporation
27   headquartered in Park Ridge, Illinois (and is a wholly-owned subsidiary of Koch Foods, Inc.) that
28
30                                                        5
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 6 of 34




 1   collusively shares nonpublic information through Agri Stats and otherwise engages in the conduct
 2   alleged herein with the aim and effect of suppressing Grower compensation below competitive levels.
 3   Defendants Koch Foods, Inc., and Koch Meat, Co., Inc. are collectively referred to herein as “Koch.”
 4          17.     Defendant Sanderson Farms, Inc. is a Mississippi corporation headquartered in Laurel,
 5   Mississippi that collusively shares nonpublic information through Agri Stats and otherwise engages
 6   in the conduct alleged herein with the aim and effect of suppressing Grower compensation below

 7   competitive levels. Sanderson Farms, Inc. is the fifth largest Integrator in the country, operating nine
 8   Complexes located throughout the United States and processing 8.62 million Broilers weekly, and
 9   accounting for 5.3% of the total Broiler sales in the United States.
10          18.     Defendant Sanderson Farms, Inc. (Foods Division) is a Mississippi corporation
11   headquartered in Laurel, Mississippi (and a wholly-owned subsidiary of Sanderson Farms, Inc.) that
12   collusively shares nonpublic information through Agri Stats and otherwise engages in the conduct
13   alleged herein with the aim and effect of suppressing Grower compensation below competitive levels.
14          19.     Defendant Sanderson Farms, Inc. (Production Division) is a Mississippi corporation
15   headquartered in Laurel, Mississippi (and a wholly-owned subsidiary of Sanderson Farms, Inc.) that
16   collusively shares nonpublic information through Agri Stats and otherwise engages in the conduct
17   alleged herein with the aim and effect of suppressing Grower compensation below competitive levels.
18          20.     Defendant Sanderson Farms, Inc. (Processing Division) is a Mississippi corporation
19   headquartered in Laurel, Mississippi (and a wholly owned subsidiary of Sanderson Farms, Inc.) that
20   collusively shares nonpublic information through Agri Stats and otherwise engages in the conduct
21   alleged herein with the aim and effect of suppressing Grower compensation below competitive levels.
22          21.     Defendants Sanderson Farms, Inc., Sanderson Farms, Inc. (Foods Division),
23   Sanderson Farms, Inc. (Production Division), and Sanderson Farms, Inc. (Processing Division), are
24   collectively referred to herein as “Sanderson.”
25          22.     Defendants Tyson, Pilgrim’s, Perdue, Koch, and Sanderson are collectively referred
26   to herein as “Defendants.”
27
28
30                                                        6
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 7 of 34




 1   III.   AGENTS AND CO-CONSPIRATORS
 2          23.     Agri Stats, Inc. (“Agri Stats”) is an Indiana Corporation located in Fort Wayne,
 3   Indiana and is a subsidiary of Eli Lilly & Co. Eli Lilly & Co. is an Indiana corporation located in
 4   Indianapolis, Indiana. Agri Stats, which purports to be a third-party data aggregation service, served
 5   as a conduit by which the Cartel shared, inter alia, detailed, competitively sensitive, non- public
 6   information about Grower compensation.

 7          24.     Foster Farms is an Integrator that collusively shares nonpublic information through
 8   Agri Stats and otherwise engages in the conduct alleged herein with the aim and effect of suppressing
 9   Grower compensation below competitive levels.
10          25.     Mountaire Farms is an Integrator that collusively shares nonpublic information
11   through Agri Stats and otherwise engages in the conduct alleged herein with the aim and effect of
12   suppressing Grower compensation below competitive levels.
13          26.     Wayne Farms is an Integrator that collusively shares nonpublic information through
14   Agri Stats and otherwise engages in the conduct alleged herein with the aim and effect of suppressing
15   Grower compensation below competitive levels.
16          27.     George’s, Inc. is an Integrator that collusively shares nonpublic information through
17   Agri Stats and otherwise engages in the conduct alleged herein with the aim and effect of suppressing
18   Grower compensation below competitive levels.
19          28.     Peco Foods, Inc. is an Integrator that collusively shares nonpublic information through
20   Agri Stats and otherwise engages in the conduct alleged herein with the aim and effect of suppressing
21   Grower compensation below competitive levels.
22          29.     House of Raeford Farms is an Integrator that collusively shares nonpublic information
23   through Agri Stats and otherwise engages in the conduct alleged herein with the aim and effect of
24   suppressing Grower compensation below competitive levels.
25          30.     Simmons Foods is an Integrator that collusively shares nonpublic information through
26   Agri Stats and otherwise engages in the conduct alleged herein with the aim and effect of suppressing
27   Grower compensation below competitive levels.
28
30                                                       7
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 8 of 34




 1          31.     Keystone Foods, Inc. is an Integrator that collusively shares nonpublic information
 2   through Agri Stats and otherwise engages in the conduct alleged herein with the aim and effect of
 3   suppressing Grower compensation below competitive levels.
 4          32.     Fieldale Farms Corp. is an Integrator that collusively shares nonpublic information
 5   through Agri Stats and otherwise engages in the conduct alleged herein with the aim and effect of
 6   suppressing Grower compensation below competitive levels.

 7          33.     O.K. Industries is an Integrator that collusively shares nonpublic information through
 8   Agri Stats and otherwise engages in the conduct alleged herein with the aim and effect of suppressing
 9   Grower compensation below competitive levels.
10          34.     Case Foods is an Integrator that collusively shares nonpublic information through Agri
11   Stats and otherwise engages in the conduct alleged herein with the aim and effect of suppressing
12   Grower compensation below competitive levels.
13          35.     Marshall Durbin Companies is an Integrator that collusively shares nonpublic
14   information through Agri Stats and otherwise engages in the conduct alleged herein with the aim and
15   effect of suppressing Grower compensation below competitive levels.
16          36.     Amick Farms, Inc. is an Integrator that collusively shares nonpublic information
17   through Agri Stats and otherwise engages in the conduct alleged herein with the aim and effect of
18   suppressing Grower compensation below competitive levels.
19          37.     Claxton Poultry Farms (collectively with the non-parties identified in Paragraphs 25
20   through 38, supra, “Non-Defendant Co-Conspirators”), is an Integrator that collusively shares
21   nonpublic information through Agri Stats and otherwise engages in the conduct alleged herein with
22   the aim and effect of suppressing Grower compensation below competitive levels.
23   IV.    JURISDICTION AND VENUE
24          38.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337, as
25   this action arises under the Packers and Stockyards Act of 1921, 7 U.S.C. § 192, Section 1 of the
26   Sherman Antitrust Act, 15 U.S.C. § 1, and Sections Four and Sixteen of the Clayton Act Antitrust
27   Act of 1914, 15 U.S.C. §§ 15 and 26.
28
30                                                      8
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 9 of 34




 1           39.    This Court has personal jurisdiction over each of the Defendants under Section Twelve
 2   of the Clayton Act, 15 U.S.C. § 22, Federal Rule of Civil Procedure 4(h)(1)(A), and the long-arm
 3   statute of the forum state.
 4           40.    Defendants, directly or through their agents, subsidiaries, affiliates, or parents may be
 5   found in and transact business in the forum state, including the domestic sale of Broilers.
 6           41.    Defendants, directly or through their agents, engage in interstate commerce in the

 7   production, processing, and distribution of Broilers for sale in the United States.
 8           42.    Venue is proper in this District pursuant to Section 12 of the Clayton Act, 15 U.S.C.
 9   § 22, and 28 U.S.C. § 1391, because one or more Defendants maintain business facilities, have agents,
10   transact business, and are otherwise found within this District, and certain of the unlawful acts alleged
11   herein were performed and had effects within this District.
12   V.      FACTUAL BACKGROUND
13           :e Broiler Grow-Out Services Industry
14           43.    Broilers—young chickens bred for meat—account for nearly all domestic chicken
15   consumption.1 Broiler production is concentrated into localized networks of production dominated
16   by vertically integrated poultry companies (“Integrators”). Integrators (such as Defendants herein)
17   control virtually every aspect of Broiler production, although they do not care for the birds
18   themselves. Instead, they enter into so-called contract farming arrangements (“CFAs”), also known
19   as “poultry growing arrangements,” with thousands of Growers, which are predominately small,
20   family-owned farm operations that provide the Integrators with Broiler Grow-Out Services until the
21   birds reach slaughtering age. Broiler Growers operating under CFAs care for over 97% of domestic
22   Broilers produced annually in the United States. For decades, there has not been a spot or cash market
23   for Broilers, largely because Defendants and Co- Conspirators, through their vertically integrated
24   operations, control all aspects of Broiler production and do not obtain Broilers other than through
25   CFAs.
26
     1
27     pe term “Broilers” as used here excludes specialty chicken that is grown, processed, and sold
      according to, for example, halal, kosher, free range, pasture-raised, or organic standards.
28
30                                                        9
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 10 of 34




 1           44.     Defendants Tyson, Pilgrim’s, Perdue, Koch, and Sanderson are by far the five largest
 2   Integrators operating in the United States, collectively contracting for over 60% of the Broiler Grow-
 3   Out Services performed in the United States.
 4           45.     Commercial poultry production began in the United States in the 1930s with the
 5   development of the Broiler—a chicken specifically bred for meat (prior to that, poultry was generally
 6   a byproduct of egg production). At that time, hatcheries, feed mills, farms, and processors were

 7   generally all non-affiliated separate entities.
 8           46.     Hatcheries (where Breeder eggs are hatched to be raised as Broilers) have vertically
 9   coordinated activities between the feed mill operators, Growers, and processors. Feed mill operators
10   began to extend credit to Growers to buy baby chicks and the necessary feed. When the flock became
11   market-ready, the Grower would sell the chicken to the processor and pay off the debt it owed to the
12   feed mill operator.
13           47.     In the middle of the century, a dramatic shift took place in the way that poultry was
14   raised for consumption. By the 1960s, some ninety percent of Broilers came from vertically integrated
15   operations that owned or otherwise controlled the hatcheries, feed mills, farms, and processors.
16           48.     The result of this market shift was the creation of the modern Broiler industry, the
17   most vertically integrated segment of agriculture today. There are only approximately 25 Integrators
18   in the nation. They supply their vertically integrated production complexes (“Complexes”) with
19   Broilers cared for pursuant to agreements with approximately thirty- thousand poultry growers.
20   Complexes typically include one or more hatcheries, feed mills, slaughter plants, and further
21   processing plants that are owned and operated by the Integrator.
22           49.     Defendants have devised a system of “factory farming” that effectively transfers the
23   risk of Broiler production from them on to Growers.
24           50.     While not caring for the birds themselves, Integrators (such as Defendants) control
25   virtually every aspect of the Broiler Grow-Out process including: the genetics of the Broilers; the
26   amount, type and timing of the Broilers delivered to a Grower to care for; the composition, amount,
27   and delivery schedule of feed; the distribution of medical services and medication; the structure,
28
30                                                      10
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 11 of 34




 1   temperature, ventilation, lighting duration, and other environmental aspects of the Broiler houses; the
 2   decision of whether to cull or condemn Broilers; the length of time that Growers are permitted to care
 3   for the Broilers; the time, method, and manner that Broilers will be picked up for processing; the time
 4   between when Broilers are picked up and when they are weighed; and the disposal method of birds
 5   and their excrement by the Growers.
 6           51.    Growers use land they have purchased and developed for the purpose of caring for

 7   Broilers to take-in Broilers owned by the Integrators, and care for those Broilers until the Integrators
 8   decide to take them back, bearing all of the physical, environmental and health impacts from caring
 9   for the birds, even though the Growers never own the animals.2
10           52.    Integrators provide birds, feed, veterinary services, and mandated supervision to their
11   Growers; the Growers provide labor, utilities, and substantial up-front investment capital required to
12   care for the Broilers to slaughtering age, i.e., Broiler Grow-Out Services. The Growers are responsible
13   for investing the capital needed to build and maintain Broiler houses, maintain ownership of the land
14   upon which the Broiler houses are located, provide the equipment, care for the Broilers (pursuant to
15   Defendants’ exclusive specifications), and pay for all labor needed to successfully care for the
16   Broilers until they reach slaughtering age (which is determined by the Integrator in its sole discretion).
17           53.    The Integrators determine the precise specifications for Grower’s grow-out houses and
18   other equipment. Integrators typically provide little to no capital for the grow-out facilities, although
19   such facilities must be built to Integrators’ precise, onerous, and sometimes arbitrary specifications.
20   Growers are prohibited from using any inputs (e.g., birds, feed, or medicine) other than those provided
21   by their Integrator, from raising or caring for Broilers provided by any competing Integrator, or from
22   raising or caring for other poultry or ratites of their own or obtained from any other source.
23           54.    Growers must also maintain roads to their facilities, provide utilities and other fixed
24   costs (including purchasing land and building grow-out facilities), and dispose of dead birds (even if
25
      2
26      pe Packers & Stockyards Act deﬁnes “poultry growers” as persons engaged in the business of
      raising and caring for live poultry for slaughter by another, regardless whether the poultry is owned by
27    such person or by another but not an employee of the owner of such poultry. See 7
       U.S.C. § 183(a)(8).
28
30                                                        11
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 12 of 34




 1   the Integrator delivers dead Broilers). Integrators have an unlimited right to enter Growers’ facilities
 2   to inspect birds, and can seize Growers’ facilities—taking control until such time as the birds are
 3   ready for processing—if the Integrator determines in its sole discretion that the Grower is not
 4   performing adequately.
 5           55.     CFAs are substantially similar across Integrators, with nearly identical terms
 6   governing Integrator control and Grower compensation.

 7           56.     Defendants require Growers to be exclusive to one Integrator. The Cartel members do
 8   not permit Growers to provide Broiler Grow-Out Services for any other Integrator, even if their
 9   Integrator delays delivery of chicks or fails to deliver chicks at all and even if they could keep separate
10   grow-out facilities on their farms or another separate farm owned by the Grower for each specific
11   Integrator.
12           57.     Growers often go into substantial debt to begin providing Grow-Out Services. A single
13   grow-out house can cost $300,000 or more. According to one study, while the average Grower
14   surveyed had been in the Broiler business for 16 years, one-third still had more than $200,000 in total
15   farm debt.
16           58.     Integrators have the most power over Growers when Growers are laden with debt from
17   building or upgrading the grow-out facilities. Thus, Integrators are keenly aware of Growers’ debt
18   burdens, and require them to undertake unnecessary and expensive upgrades to their facilities to prevent
19   their financial independence—with the intent of keeping Growers debt- laden.
20           59.     Even a relatively well-performing Grower will often spend fifteen to twenty-five years
21   recouping his or her investment or paying down its debt, and for those less fortunate, the possibility
22   of economic independence is simply a fiction.
23           60.     One prominent commentator observes that “[o]nce one enters the life of a grower, the
24   trap is closed: high capital costs and large debt to enter the business, no input on product prices, no
25   market in which to sell the goods and no way out except bankruptcy[.]”
26           61.     Due to the control Integrators have over the grow-out process under their CFAs,
27   Integrators are also the sole keepers of information that Growers need to estimate their expected profits.
28
30                                                         12
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 13 of 34




 1   Although Integrators have information concerning Grower compensation, expected returns, and likely
 2   costs, Integrators intentionally do not provide such critical information to Growers. The information
 3   Integrators do provide to Growers is either misrepresented or omits material information—usually
 4   both.
 5             62.   While the Cartel shares detailed confidential information amongst its members
 6   regarding Grower compensation (including information sufficient to allow Integrators to determine

 7   Cartel members’ compensation to individual Growers), typically Growers are subject to strict
 8   confidentiality requirements and strictly prohibited from sharing information on compensation with
 9   other Growers under their CFAs. These agreements have at times prevented some Growers from even
10   sharing the terms of their agreements with lenders or other third-parties involving with financing.
11             63.   In 2015, the domestic Broiler industry produced almost 9 billion Broilers, weighing 53
12   billion pounds “liveweight.” That same year, Americans spent $90 billion buying chicken—making it
13   the number one protein consumed in the United States.
14   VI.      Defendants’ Anticompetitive Scheme:
15         (1) Unlawful Information Exchange Cartel
16            64.    Since at least 2008, and likely earlier, as part of their Scheme to artificially suppress
17   Grower compensation, Defendants and their Co-Conspirators have agreed to and have shared with
18   themselves (but not with Growers) detailed Grower compensation information.
19            65.    This conspiracy has been effectuated in large part through the collusive dissemination
20   of critical and sensitive business data through Agri Stats. Agri Stats is a “statistical research and
21   analysis firm.” It is a self-described “management reporting and benchmarking company,” that
22   “provides consultation on data analysis, action plan development and management practices of
23   participating companies.” Its mission is “[t]o improve the bottom line profitability of [its] participants
24   by providing accurate and timely comparative data . . . .”
25            66.    Co-Conspirators’ exchange of information on Grower compensation is anticompetitive,
26   and has resulted in lower compensation for all Growers than each would have received in a competitive
27   market.
28
30                                                       13
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 14 of 34




 1          67.     Agri Stats “partners” with Integrators. All Cartel members, including, e.g., all
 2   Defendants, disseminate the granular information described below through Agri Stats as part of the
 3   Scheme alleged herein. Cartel members comprise some 120 Complexes, amounting to about 98% of
 4   Broiler production in the United States. This data that all Defendants share through Agri Stats includes
 5   production information on individual Complexes, broken down by region as well as viewable at the
 6   “farm [i.e., Grower], flock [i.e., transaction], or plant [i.e., Complex] level;” in other words, the

 7   information is not aggregated, but disaggregated down to the transaction level.
 8          68.     Cartel members provide granular data to Agri Stats. The data includes, inter alia:
 9                  a.      Grower compensation;
10                  b.      the sex, breed, genetic makeup, and genetics company used for the primary
                            breeder stock of the Broilers used by each Complex’s Integrator;
11
                    c.      the type of equipment and grow-out houses used by each Complex’s
12                          Integrator, including numerous mechanical aspects of the facilities;
13                  d.      Broiler weight for each Complex;
14                  e.      the type of feed and medicine utilized by (and costs for) each Complex;
15                  f.      Broiler transportation costs from Grow-Out facilities to each Complex;
16                  g.      the number of chicks delivered, bird mortality by week and overall
                            percentage, average daily weight gain by chicks (weighted against the feed
17                          utilized, referred to as a feed-conversion ratio) for each Complex;
18                  h.      live pound of Broiler produced per square foot of grow-out house for each
                            Complex;
19
                    i.      monthly operating profit per live pound, sales per live pound, and costs per
20                          live pound for each Complex;
21                  j.      anticipated capacity and future output for each Complex; and
22                  k.      the general geographic location of each Complex by Sub-Region (Agri Stats
                            includes at least 50 and likely more Sub-Region identifier codes).
23
            69.     The shared data can also be viewed by geographic region as opposed to by Complex.
24
            70.     The shared data is provided to, and disseminated by, Agri Stats on a weekly basis.
25
            71.     The shared data lacks adequate safeguards to prevent or limit access to competitors’
26
     competitively sensitive information. While the data is purportedly anonymous, it is so granular and
27
     disaggregated that anyone familiar with the industry can use Agri Stats to identify precisely which data
28
30                                                      14
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 15 of 34




 1   belongs to which Integrator and even the location of the specific Complex. In particular, the Sub-
 2   Region identifier code, the type and genetic makeup of the Broiler, and the type of poultry house and
 3   equipment, can readily be used to determine the Integrator that owns a given Complex and the specific
 4   identify of the Complex.
 5          72.     The result is that Cartel members can identify, by Complex, various Grower
 6   compensation data, such as cost per liveweight pound, cost per square foot, and other “Actual Live

 7   Production Cost” data, including base compensation for Growers. As a result, every Cartel member
 8   knows the base Grower compensation paid by every other Cartel member for each Complex. The
 9   Cartel members are therefore able to constantly monitor each other’s compensation levels to Growers
10   and ensure that no Integrator is offering materially more in compensation than another.
11          73.     Agri Stats facilitates this non-public information exchange between the members of the
12   Cartel. Neither the Integrators nor Agri Stats will share the information with Growers. And because
13   there are no open market transactions, there are no reported, public prices for live Broilers. A recent
14   GAO report concludes, “[w]e did not identify reliable information on prices poultry farmers received.”
15          74.     Further, the Cartel members engage in a program of “feedmill cross-testing” in which
16   some Defendants and Co-Conspirators exchange feed and chicks with one another for the purported
17   purpose of determining which Co-Conspirators’ feed and/or chicks have superior qualities. Defendants
18   claim, as a pretext, this strategy helps them maximize efficiency. However, it is not economically
19   rational in a truly competitive market for an Integrator to provide its proprietary feed and/or chicks to
20   its would-be competitors, thereby giving away any competitive cost advantage.
21          75.     Moreover, Defendants routinely permit would-be competitors’ CEOs access to each
22   other’s production Complexes. In a competitive industry, production methods should be closely
23   guarded to protect proprietary methods of production that save a company money and give it a
24   competitive advantage. However, this is not the case in the Broiler industry. For example, from April
25   19-21, 2013, Pilgrim’s President & CEO Bill Lovette, Perdue Farms Chairman of the Board Jim
26   Perdue, and Sanderson Farms President & COO Lampkin Butts attended a three day long “Chicken
27   Media Summit” in North Carolina that included visits by attendees to a Sanderson Farms growhouse
28
30                                                       15
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 16 of 34




 1   and processing plant. Similarly, from April 19-21, 2015, another Chicken Media Summit was
 2   sponsored by the NCC and USAPEEC and included tours of Perdue Farms’ operations and panel
 3   discussions with Defendants’ senior executives.
 4          76.     The Cartel members also permit high level employees to regularly move between
 5   companies without non-compete limitations or confidentiality agreements that would protect a
 6   company’s (seemingly) proprietary business knowledge and customer base. For example, Dr. Don

 7   Jackson was President of Foster Farms’ Poultry Division until December 2008, but then immediately
 8   took a position as CEO of Pilgrim’s Pride. Similarly, Clint Rivers, Pilgrim Pride’s former President
 9   and CEO until December 2008, left the company and became Perdue Farms’ Senior VP of Operations
10   and Supply Chain Management for Perdue Farms in 2009. Rivers then moved to Wayne Farms in
11   2012, where he became Chief Operating Officer. Numerous other high level and well as lower level
12   executives move freely between Broiler companies with little or no provisions to protect confidential
13   information.
14          (2)     Defendants’ “No Poach” Agreement
15          77.     Since at least 2008, and likely earlier, as part of their Scheme to artificially suppress
16   Grower compensation, the Cartel members have agreed not to solicit or recruit Growers from one
17   another, and in many instances, have agreed not to hire Growers from each other.
18          78.     For example, in a letter to the Grain Inspection, Packers and Stockyards Administration
19   (“GIPSA”), one Tyson Grower described how he was informed about this agreement:
20          [Co-conspirator Peco Foods] ran an ad in the paper about ﬁve months ago, and I
            called because I knew business was good. I talked to a secretary and she told me
21          that the companies had an agreement among each other to not take each other’s
            growers.
22
            79.     One article noted another Grower’s difficulty in switching Integrators:
23
            [pe Broiler farmer] noted that there were three other poultry processors in her area,
24          but in the murky world of agribusiness, none of the other integrators would oﬀer
            her a contract as a grower. For those not familiar with the poultry industry, there
25          is an unwritten pact between poultry companies that each of them abide by: we
            won’t poach your growers if you don’t poach ours. For a farmer who falls out
26          with one integrator in their area, it spells ﬁnancial doom as no other company
            will pick up their contract to grow birds if they leave their current integrator. pis
27          type of collusion has not only limited opportunities and markets for farmers, but
            also put them in a position where there is no other option than to comply with the
28          corporation’s “take it or leave it” contracts and constantly shifting demands.
30                                                      16
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 17 of 34




 1
            80.     In a workshop entitled Exploring Competition in Agriculture before the Department of
 2
     Justice, another Grower confirmed the Cartel members’ agreement not solicit each other’s Growers:
 3
            When I started growing chickens in 1995 I bought land and moved 60 miles from
 4          where I grew up. I moved to the broiler capitol of my state. I did this thinking that
            . . . if I had a reason to switch from one integrator to another I could. After a few
 5          months into the business I realized that the integrators have an unwritten pact
            with their sister integrators, “You don’t take our growers and we won’t take
 6          yours.”

 7
            81.     Another Grower testified: “In our area we have more than one company, but it seems
 8
     to be a written [sic] rule that if you go grow for one company, you really don’t have the opportunity
 9
     to even cross those lines to go to another company.”
10
            82.     Similarly, another Grower stated: “But as everyone else has said, in our community
11
     there are several companies, but once you start with one, that’s the only one that will allow you a
12
     contract. They won’t cross the lines to come to your farm.”
13
            83.     As a result of the Cartel’s “no poach” agreement, Growers very rarely switch
14
     Integrators. Studies show that few Growers have ever been able to successfully switch Integrators, and
15
     of those, almost none were able to obtain better contract terms in the switch. A study from 1999
16
     reported that of the Growers who changed companies, 47% of those did so because “the old company
17
     closed or changed hands,” while 12% reported that they were “cut off by their old company.” Only a
18
     tiny percentage of Growers who switched did so of their own accord.
19
            84.     Only 2.88% of Growers switched in 2014 to go to another Integrator.
20
            85.     A recent study sponsored by the Defendants’ own trade association (the National
21
     Chicken Council) indicated that in 2014, fewer than 5% of Growers were able to switch Integrators.
22
            86.     In those rare instances where Growers are able to switch Integrators, it is usually
23
     accompanied by a benefit to the Integrator the Grower is leaving. For example, Tyson may have excess
24
     processing capacity and Pilgrim’s may have too many Growers under contract; in this scenario, the
25
     would-be horizontal competitors would allow Growers to switch from Pilgrim to Tyson, although
26
     without conferring any meaningful benefits to the Growers as a result of the switch.
27
            87.     One 2012 study by economists with the U.S. Department of Agriculture found that over
28
30                                                      17
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 18 of 34




 1   three-quarters of Growers have more than one Integrator in their geographic area. Thus the vast
 2   majority of Growers could, in theory, switch Integrators (even without moving geographically) in the
 3   absence of the conduct challenged in this case.
 4   VII.    FACTORS RENDERING THE BROILER INDUSTRY CONDUCIVE TO EFFECTIVE
             COLLUSION
 5
            88.     The Broiler industry is characterized by numerous features, or plus factors, that render
 6
     the industry susceptible to collusion and bolster the plausibility of the Scheme alleged herein. These
 7
     include: (1) high entry barriers for Integrators; (2) high exit barriers for Growers; inelastic consumer
 8
     demand for and a lack of substitutes for Broilers as well as Broiler Grow- Out Services; (4) industry
 9
     concentration; (5) fungibility of Broiler Grow-Out Services; and (6) numerous opportunities to
10
     collude.
11
            89.     The poultry industry is vertically integrated, where Integrators control both the
12
     products, i.e., the chickens, and the means by which to bring those products to market, i.e., the feed
13
     mills, veterinary care, trucking operations, slaughterhouses, processing facilities, and sales contracts.
14
     As a result, it is exceptionally expensive and logistically complex for new Integrators to emerge and
15
     compete with existing Integrators.
16
            90.     The Broiler industry is characterized by high entry barriers for Integrators. These
17
     include the high fixed costs of establishing a Broiler Complex and a distribution network capable of
18
     delivering Broilers to grocery chains or wholesalers for delivery to commercial eateries and end
19
     consumers and the high regulatory costs of ensuring compliance with onerous FDA mandates and
20
     regulations.
21
            91.     The Broiler industry is characterized by high exit barriers for Growers. To enter the
22
     market, Growers must make substantial financial investments tied to Broiler-specific equipment and
23
     facilities, which offer no use outside of caring for Broilers. This means that even faced with sub-
24
     competitive pay, Growers tend not to exit the Broiler Grow-Out Services market, because of the risk
25
     or inevitability of financial ruin from an inability to service that debt. Thus, once Growers enter the
26
     Broiler Grow-Out Services business, they become a captive audience, with little ability to avoid or
27
     circumvent the anticompetitive practices challenged herein.
28
30                                                       18
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 19 of 34




 1         92.      In 1999, Growers had an average of 3.6 grow-out houses. While the average Grower
 2   surveyed had been in the Broiler business for 16 years, one-third still had more than $200,000 in total
 3   farm debt. In 2009 following Pilgrim’s bankruptcy, Growers terminated as a result had up to $600,000
 4   in lingering debt.
 5         93.      Moreover, Integrators monitor Growers’ debt burdens, requiring Growers to undertake
 6   unnecessary and expensive upgrades if Growers ever do near financial independence. For example, in

 7   2004, 49% of Growers were mandated to make improvements costing an average of $49,037.
 8         94.      Pursuant to Integrators’ investment requirements, Growers shoulder over fifty percent
 9   of the total investment costs across the entire Broiler industry.
10         95.      These large financial investments into Broiler-specific equipment and facilities mean
11   that Growers can generally only service this debt by continuing to care for Broilers. As a result,
12   Growers are insensitive to (i.e., unlikely to exit the market because of) changes in compensation.
13         96.      Demand for Broiler Grow-Out Services is relatively inelastic. Broilers are a staple food
14   product and other meat products such as beef or pork are not generally considered to be reasonable
15   substitutes for Broilers, either at the wholesale or retail levels. For the same reasons, demand for
16   Broilers is relatively inelastic, although prices for Broilers are responsive to changes in supply.
17         97.      The Broiler industry is highly concentrated. In 1995, there were 55 federally inspected
18   Broiler companies operating in the United States. There were 41 in 2010, and by 2014, only 34—only
19   20 or so of which have any meaningful presence. The Broiler industry’s top-4- firms concentration ratio
20   increased from 40.9% in 1997 to 57.9% in 2013. During the same time period, the top-8-firms’
21   concentration ratio increased from 53.1% in 1997 to 79.3% in 2013.
22         98.      As a result of vertical integration, there is no spot or cash market for Broilers, and there
23   has not been for decades. Thus, there is no alternative for Growers to care for Broilers outside the
24   confines of an agreement with an Integrator.
25         99.      Broiler Grow-Out Services are fungible. Growers care for Broilers using Integrator’s
26   own birds, feed, and medicine. Growers bring to the table labor, investment capital, and land that are
27   largely homogenous.
28
30                                                        19
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 20 of 34




 1         100.     The Broiler industry is replete with opportunities to collude.
 2          101.    Affording the Cartel members opportunities to effectuate their anticompetitive Scheme
 3   against Growers, their officers regularly meet and communicate with one another through the National
 4   Chicken Council (“NCC”), a trade association whose officers represent a perpetual revolving door of
 5   high-ranking executives from Defendants and their Co-Conspirators.
 6          102.    The NCC’s membership includes representatives from Integrators responsible for some

 7   95% of Broiler production. The NCC offers a “forum in which industry members can share ideas and
 8   work towards solutions to common problems.” It is the “unified voice of the chicken industry” and has
 9   a committee dedicated to “Growout” operations.
10           103. The NCC has three annual board meetings attended by Defendants’ senior executives,
11    including a January meeting held along with the International Poultry Expo, a mid- year Board of
12    Directors Meeting, and the NCC Annual meeting in October.
13           104. For the 2010-11 NCC cycle, the executive committee included the following
14    individuals, serving one-year terms:
15                  a.     Lampkin Butts, Sanderson Farms, Laurel, MS;
16                  b.     Alan Duncan, Mountaire Corporation, Little Rock, AR;
17                  c.     Ron Foster, Foster Farms, Livingston, CA;
18                  d.     Ben Harrison, Jr., Amick Farms, LLC, Batesburg-Leesville, SC;
19                  e.     Michael Helgeson, Gold’n Plump Poultry, St. Cloud, MN;
20                  f.     Tom Hensley, Fieldale Farms, Baldwin, GA;
21                  g.     Mark Hickman, Peco Foods, Tuscaloosa, AL;
22                  h.     Donald Jackson, Pilgrim’s Pride Corporation, Greeley, CO;
23                  i.     Mark Kaminsky, Koch Foods, Park Ridge, IL;
24                  j.     Bernard Leonard, Tyson Foods, Springdale, AR;
25                  k.     Bill Lovette, Case Foods, Troutman, NC; and
26                  l.     Elton Maddox, Wayne Farms LLC, Oakwood, GA.
27          105.    For the 2010-11 NCC cycle, the following individuals were appointed to the board of
28
30                                                      20
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 21 of 34




 1   directors serving three year terms:
 2                  a.      John Comino, Southern Hens, Moselle, MS;
 3                  b.      Paul Downes, Mountaire Corporation, Millsboro, DE;
 4                  c.      Elise Durbin, Marshall Durbin Companies, Birmingham, AL;
 5                  d.      Gary George, George’s, Inc., Springdale, AR;
 6                  e.      Trent Goins, OK Foods, Fort Smith, AR;

 7                  f.      Donald Jackson, Pilgrim’s Pride Corporation, Greeley, CO;
 8                  g.      Donnie King, Tyson Foods, Springdale, AR;
 9                  h.      Elton Maddox, Wayne Farms LLC, Oakwood, GA;
10                  i.      Pete Martin, Mar-Jac Poultry, Gainesville, GA;
11                  j.      James Perdue, Perdue Farms, Salisbury, MD;
12                  k.      Todd Simmons, Simmons Foods, Siloam Springs, AR; and
13                  l.      Robert Turley, Allen Family Foods, Seaford, DE.
14          106.    For the 2011-12 NCC cycle, the executive committee included the following
15   individuals, serving one-year terms:
16                  a.      Lampkin Butts, Sanderson Farms, Laurel, MS; (Chairman)
17                  b.      Bill Lovette, Pilgrim’s Pride Corporation, Greeley, CO; (Vice Chair)
18                  c.      Michael Helgeson, GNP Company, St. Cloud, MN; (Sec’y/Treasurer)
19                  d.      Alan Duncan, Mountaire Corporation, Little Rock, AR;
20                  e.      Ron Foster, Foster Farms, Livingston, CA;
21                  f.      Ben Harrison, Jr., Amick Farms, LLC, Batesburg-Leesville, SC;
22                  g.      Mark Hickman, Peco Foods; Tuscaloosa, AL;
23                  h.      Mark Kaminsky, Koch Foods, Park Ridge, IL;
24                  i.      Bernard Leonard, Tyson Foods, Springdale, AR;
25                  j.      Elton Maddox, Wayne Farms LLC, Oakwood, GA;
26                  k.      Jim Perdue, Perdue Farms, Salisbury, MD, and
27                  l.      Don Taber, House of Raeford, Rose Hill, NC.
28
30                                                     21
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 22 of 34




 1          107.    For the 2011-12 NCC cycle, the following individuals were appointed to the board of
 2   directors for three-year terms:
 3                  a.      William Andersen, Keystone Foods, Huntsville, AL;
 4                  b.      Robin Burruss, Tip Top Poultry, Marietta, GA;
 5                  c.      Joe DePippo, Hain Pure Protein Corporation, Brevard, NC;
 6                  d.      Carl George, George’s, Inc., Springdale, AR;

 7                  e.      Robert Johnson, House of Raeford, Rose Hill, NC;
 8                  f.      Bernard Leonard, Tyson Foods, Springdale, AR;
 9                  g.      Mike Roberts, Perdue Farms, Salisbury, MD;
10                  h.      Joe Sanderson, Jr., Sanderson Farms, Laurel, MS;
11                  i.      Thomas Shelton, Case Foods, Eden, MD; and
12                  j.      Jerry Wilson, Pilgrim’s Pride Corporation, Greeley, CO.
13          108.    For the 2011-12 NCC cycle, NCC also elected Jason Penn, Pilgrim’s Pride’s Executive
14   Vice President for Sales and Operations, and Sara Lilygren, Tyson Foods Senior Vice President of
15   External Relations, as “New Members.”
16          109.    For the 2012-13 NCC cycle, NCC elected four officers to one-year terms:
17                  a.      Mike Brown, Vienna, VA, as President;
18                  b.      Bill Lovette, Pilgrim’s Pride Corporation, Greeley, CO, as Chairman;
19                  c.      Michael Helgeson, GNP Company, St. Cloud, MN, as Vice-Chair; and
20                  d.      Jerry Lane, Pres., Claxton Poultry, Claxton, Georgia, as Secretary.
21          110.    For the 2014-15 NCC cycle, NCC selected four officers for one-year terms:
22                 a.       Jerry Lane, president of Claxton Poultry in Claxton, Georgia, as Chairman;
23                 b.       Todd Simmons. Chief Executive Officer of Simmons Foods, as Vice-Chair;
24                 c.       Mike Popowycz, vice chairman and chief financial officer at Case
                            Foods, as Secretary-Treasurer; and
25
                   d.       Mike Brown, of Vienna, Virginia, was elected to another term as
26                          president of NCC.
27
            111.    For the 2015-16 NCC cycle, NCC selected four officers for one-year terms:
28
30                                                      22
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 23 of 34




 1                  a.         Todd Simmons, Chief Executive Officer of Simmons Foods in Siloam
                               Springs, Arkansas, as Chairman;
 2
                    b.         Mike Popowycz, vice chairman and chief financial officer at Case Foods, as
 3                             Vice- Chair;
 4                  c.         Ben Harrison, president and chief executive officer of Amick Farms,
                               LLC., as Secretary-Treasurer; and
 5
                    d.         Mike Brown, of Vienna, Virginia, was elected to another term as president of
 6                             NCC.

 7          112.    For the 2016-17 NCC cycle, NCC selected four officers for one-year terms:
 8                  a.         Mike Popowycz, vice chairman and chief financial officer of Case Foods
                               (Troutman, North Carolina), as Chairman;
 9
                    b.         Ben Harrison, president and chief executive officer of Amick Farms, LLC, as
10                             Vice- Chair;
11                  c.         Mark Kaminsky, chief operating officer at Koch Foods, as Secretary-Treasurer;
                               and
12
                    d.         Mike Brown, of Vienna, Virginia, was elected to a fifth term as president of NCC.
13
            113.    In 2011, the NCC held meetings throughout the country, including its Annual
14
     Conference, attended by all executive committee officers and directors.
15
            114.    In 2012, the NCC held meetings throughout the country, including a March board of
16
     directors meeting, a June board of directors meeting, an October board of directors meeting, and its
17
     Annual Conference in October, attended by all executive committee officers and directors.
18
            115.    In 2013, the NCC held meetings throughout the country, including an October board
19
     of directors meeting and its Annual Conference in October, attended by all executive committee
20
     officers and directors.
21
            116.    In 2014, the NCC held a January board of directors meeting, a March “Day in
22
     Washington” meeting attended by the executive committee, a June board of director meeting, an
23
     October board of directors meeting, and its Annual Conference in October, attended by all executive
24
     committee officers and directors.
25
            117.    In 2015, the NCC held a January board of directors meeting, an April “Day in
26
     Washington” meeting attended by the executive committee, a June board of directors meeting, an
27
     October board of directors meeting, and its Annual Conference in October, attended by all executive
28
30                                                         23
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 24 of 34




 1   committee officers and directors.
 2           118.    In 2016, the NCC held a June board of directors meeting, and its Annual
 3   Conference in October.
 4           119.    Agri Stats hosts regulator “poultry outlook conferences” for Integrators’
 5   executives, including an April 23, 2015 conference in Atlanta, Georgia.
 6           120.    The Cartel members also have had the opportunity to collude through U.S. Poultry &

 7   Egg Export Council (“USAPEEC”), which involves quarterly meetings with executives from all or
 8   nearly all Defendants, the U.S. Poultry & Egg Association (“US Poultry”), of which all Defendants
 9   are members and holds regular quarterly meetings, the Poultry Federation, which holds regular
10   meetings involving executives from, inter alia, Pilgrim’s and Tyson, and the International Poultry
11   Council, of which Tyson, Sanderson, and Pilgrim’s are individual members alongside the NCC,
12   USAPEEC, and US Poultry as organizational members.
13           121.    The Cartel members also permitted one another to tour each other’s Complexes, which
14   revealed confidential business methods employed by a company. These tours afforded the Cartel the
15   opportunity to conspire among senior executives.
16           122.    Finally, the Broiler industry has historically been the subject of antitrust scrutiny.
17           123.    During the 1970s, major Broiler producers held weekly conference calls to discuss
18   production levels and prices for Broilers. After the Department of Justice and civil antitrust plaintiffs
19   sued, that practice was stopped and settled for some $30 million, only to have Agri Stats later fill the
20   void it left behind.
21           124.    Beginning in 2010, the USDA undertook a series of public workshops to explore
22   competition issues in the agriculture industry. A workshop held in Normal, Alabama, on May 21, 2010,
23   focused on corporate concentration and a lack of competition in the Broiler industry. The workshops
24   led to the proposal of new rules aimed at encouraging competition in the meat industry, but extreme
25   political pressure from Defendants eventually watered down the rules and led to the resignation of the
26   official charged with imposing tougher regulations.
27
28
30                                                        24
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 25 of 34




 1          125.    In 2011, the DOJ sued to stop George’s Inc.’s acquisition of a Virginia processing plant
 2   owned by Tyson, later settling when George’s made certain concessions.
 3          126.    A June 2014 USDA report states, “the [Broiler] industry faces a range of public policy
 4   issues, [including] competition . . . . [c]oncerns, [including] the exercise of market power by Broiler
 5   integrators [which] have prompted merger litigation, USDA regulatory initiatives, congressional
 6   proposals, and investigations by Federal Agencies.”

 7   VIII. RELEVANT MARKET AND MONOPSONY POWER
 8          127.    The relevant market is the purchase of Broiler Grow-Out Services (the “Relevant
 9   Market”). The relevant geographic market is the United States.
10          128.    Here, a hypothetical firm or cartel that controlled a large share of the market for the
11   purchase of Broiler Grow-Out Services, as the Cartel members collectively do here, could and did
12   profitably suppress prices for Broiler Grow-Out Services below competitive levels through the alleged
13   anticompetitive Scheme.
14          129.    There are no close economic and/or functional substitutes to Broiler Grow-Out
15   Services. Integrators require the production of Broilers to supply their Complexes.
16          130.    Defendants purchase in excess of 60% of Broiler Grow-Out Services in the Relevant
17   Market, even without accounting for the share purchased by the Co-Conspirator Integrators. A
18   hypothetical firm or cartel that controlled a substantial share of the market for the purchase of Broiler
19   Grow-Out Services could profitably impose a small but significant non- transitory decrease in
20   compensation for Broiler Grow-Out Services. Due to the conduct challenged herein and other factors,
21   Growers would not be able to defeat such artificial price suppression by shifting the sale of their services
22   to non-conspiring Integrators or other purchasers.
23          131.    The Relevant Market is also characterized by high barriers to exit. Because meeting
24   Integrator specifications is generally financed through loans and repaid through compensation for
25   Broiler Grow-Out Services, and the facilities have no utility other than producing Broilers, Growers
26   are locked into selling Broiler Grow-Out Services until they gain the financial wherewithal to exit the
27   market.
28
30                                                        25
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 26 of 34




 1             132.    Claiming to be bound by non-discrimination provisions of the PSA, Integrators,
 2   regardless of region of the country, (a) impose on Growers near uniform contracts (CFAs), and (b) set
 3   Grower base pay at identical or near identical levels. Because Integrators tend to pay the same base pay
 4   to their Growers regardless of geographic region, conduct that suppresses Grower compensation in one
 5   location, would necessarily suppress Grower compensation in all geographic regions in the United
 6   States.

 7             133.    Absent the conduct challenged in this Complaint, Integrators would consider each other
 8   to be competitors for Broiler Grow Out Services whether Integrators happen to be in the same region or
 9   not, given that Integrators (a) could open plants in areas where another Integrator (or other Integrators)
10   already exist, and (b) would compete with each other on a nation-wide basis for established Growers or
11   to incentivize potential new Growers to move to areas where Integrators have established Complexes.
12             134.    Defendants collectively possess market and monopsony power in the Relevant Market
13   in that they have the power, collectively, and through the challenged conduct, to profitably suppress
14   compensation to Growers for Broiler Grow-Out Services below competitive levels.
15   IX.       ANTICOMPETITIVE EFFECTS AND INJURY SUFFERED BY CLASS MEMBERS
16             135.    As a result of the Cartel’s Scheme challenged herein, Grower compensation has been
17   suppressed below competitive levels.
18             136.    The anticompetitive agreement to suppress Grower compensation included both the no-
19   poach agreement and an agreement to exchange, on a nationwide basis, contemporary sensitive
20   information through Agri Stats regarding pricing, output, Grower compensation, and major costs. It
21   has had significant anticompetitive effects with no countervailing procompetitive benefits.
22              137.    The information-sharing aspect of the Scheme disrupted the competitive process.
23              138.    Economic theory and antitrust jurisprudence show that such routine and granular
24    information exchanges reduce the intensity of price competition and artificially suppresses
25    compensation below competitive levels.
26              139.    In recent guidance to human resources professionals, the Department of Justice
27    Antitrust Division (“DOJ”) stated that “[s]haring information with competitors about terms and
28
30                                                       26
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 27 of 34




 1    conditions of employment” can be anticompetitive in that it decreases competition below competitive
 2    levels by allowing firms to match each other’s compensation rather than compete for services by
 3    offering additional compensation.
 4           140.    Similarly, the “no poach” agreement aspect of the anticompetitive Scheme to suppress
 5    Grower compensation also had depressive compensation effects. By agreeing not to “poach” a would-
 6    be rival Integrator’s Growers, competition for Broiler Grow-Out Services is suppressed. The “no

 7    poach” agreement contributes to the suppression of Grower compensation in three ways. First, the “no
 8    poach” agreement directly suppresses competition for Broiler Grow- Out Services in areas with more
 9    than one Integrator. More than 75% of Grower Class members are situated in these geographic areas.
10    Second, it discourages new Integrators from moving into areas with only a single Integrator. As a result
11    of the “no poach” agreement, a new Integrator in a particular geographic area would have to incentivize
12    new farmers to invest in becoming Growers, rather than poaching existing Growers. It is more costly
13    for an Integrator to encourage new Growers to invest in Broiler Grow-Out Services for that Integrator
14    than to convince existing Growers to switch Integrators. Third, because Integrators tend to pay the
15    same base pay to their Growers regardless of geographic region, conduct that suppresses Grower
16    compensation in one location, would suppress Grower compensation everywhere.
17          141.    The DOJ has also stated that “no poaching agreements among employers, whether
18   entered into directly or through a third-party intermediary, are per se illegal under the antitrust laws.”
19   This aspect of the anticompetitive Scheme here reduced competition for Grower services and thereby
20   had a suppressive effect on Grower compensation.
21          142.    Seeking to comply with the Packers & Stockyards Act (PSA), Integrator Defendants (a)
22   impose substantially similar CFAs on all of their Growers, and (b) make it a practice to compensate
23   similarly situated Growers in like manner, with differences in compensation based on objective
24   factors. Indeed, Integrators attempt to maintain a constant base pay across all of their Growers. Thus,
25   any conduct that would serve to suppress compensation in one location, would tend to suppress
26   compensation everywhere.
27          143.    In accord with economic theory and the above allegations, the Scheme here artificially
28
30                                                      27
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 28 of 34




 1    reduced the compensation of all Growers below levels that would have prevailed in its absence.
 2    Moreover, under the law of supply and demand, because Grower compensation is suppressed, fewer
 3    Broilers are produced than if Growers were paid a competitive amount for their services. As a result,
 4    fewer Broilers are processed and fewer are available for sale on the retail market. Thus, the Scheme
 5    serves as a means to collectively reduce Broiler output, which ultimately causes an artificial inflation
 6    of Broiler prices to final consumers. In addition to reducing output, the Scheme also constrains the types

 7    and methods of chicken growing, which reduces the options available to consumers. Accordingly, in
 8    addition to harm to the Growers, Defendants’ Scheme harmed consumers as well, through artificially
 9    inflated prices and restricted choice.
10          144.    One means by which the Scheme artificially reduced Grower compensation was
11   through the compensation system each Integrator uses to pay its Growers, which Integrators
12   euphemistically call the “Tournament System.”
13          145.    Each Integrator in a given location uses the so-called Tournament System to impose a
14   rigid and formulaic compensation scheme under which Growers whose Broilers are slaughtered in a
15   given week are compared. Under this system, Integrators determine Grower compensation based on
16   how Growers rank against each other (“Settlement Group”). Integrators rank each Grower in a given
17   region against each other, based on formulaic guidelines, and then pay Growers in compensation
18   bands based upon the results.
19          146.    Defendants each use the competitively sensitive information exchanged between them,
20   as alleged herein, to set the base compensation and the compensation levels implemented through the
21   Tournament System. Under the rigid rules of the Tournament System, the “top- performing” half of
22   a Grower “cohort” receives base pay plus an incentive that is a function of base pay, and the bottom
23   half of a cohort receives base pay less a disincentive of the same amount (with average compensation
24   across a cohort equaling base pay).
25          147.    Defendants rank their Growers in a given region against each other according to, inter
26   alia, so-called feed conversion rates. Feed conversion rates are based on, among other things, the
27   amount of feed used to attain weight gain. Defendants each pay Growers whose chicks had a better
28
30                                                       28
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 29 of 34




 1   feed conversion rate the base amount multiplied by a bonus factor, and pay Growers whose chicks
 2   had a lower feed conversion rate the base amount multiplied by a diminution factor. This is not a
 3   “profit sharing” system. The total amount paid by the Integrators does not increase if total feed
 4   conversion rates increase.
 5         148.    Moreover, as a result of the illegal information exchange, as bolstered by the “no- poach”
 6   agreement, the Tournament System ensures that the anticompetitive effects caused by Defendants

 7   translate into reduced compensation for all Class members, including: (a) Growers receiving base pay
 8   times a bonus factor, (b) Growers receiving base pay, and (c) Growers receiving base pay times a
 9   diminution factor. In any given week, all Growers are being paid less than they would be paid in a
10   competitive market without the illegal Scheme because each sub- group’s compensation is pegged to
11   the suppressed base pay amount. The anticompetitive conduct alleged herein thus artificially
12   suppresses the pay levels under the Tournament System below levels that would have prevailed absent
13   the anticompetitive Scheme alleged herein.
14         149.    Since the 1980s, the inflation adjusted market price of Broilers has risen relatively
15   steadily, while the Growers’ share of that market price has fallen, with Integrators pocketing the
16   difference. Since at least 2007, inflation-adjusted Grower pay has shown a significant, downward
17   trend, while consumer prices have increased; this widened gap between farm gate prices and retail
18   prices shows that neither the Grower nor consumer are better off under the Integrators’ collective
19   grip. Since 2008, there has been a nearly 50% increase in Broiler wholesale prices, despite input costs
20   (primarily corn and soybeans) falling roughly 20% to 23%. A quarter of Growers have negative net
21   farm income, meaning they spend more money than they make from providing Broiler Grow-Out
22   Services to Integrators. In 2006, average income was only $20,000 for medium Growers, accounting
23   for 50% of Broiler production. In 2011, real Grower returns on investments were negative except for
24   the largest of Growers, while 20% of small Growers failed to cover cash expenses, and nearly a third
25   of small and a fifth of large Growers had negative net farm income. These limited or negative earnings
26   come at the expense of investing hundreds of thousands if not over a million dollars on land, grow-
27   out houses, and capital upgrades. As one commentator has observed, “contract producers who once
28
30                                                     29
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 30 of 34




 1    had acceptable income from their poultry operations now put a few hundred thousand dollars of equity
 2    and borrow several hundred thousand more to hire themselves at minimum wage with no benefits and
 3    no real rate of return on their equity.”
 4           150.     An Oklahoma State University budget for Growers published in 2006 shows a loss of
 5    $4,260 annually on a $255,000 investment, while the Alabama Farm Business Analysis Association
 6    showed negative annual returns in 10 of the 15 years between 1999 and 2009, with average aggregate

 7    losses over that time period of $182,000. Some commentators have criticized the latter study as under-
 8    reflective of losses, as it reflects payouts 10% above actual average payouts.
 9           151.     Class members similarly earn disproportionately low incomes when compared to their
10    large debt burdens and workload, reporting net incomes between $12,000 and $40,000 a year despite
11    generally working twelve-to-sixteen hours a day, seven days a week, fifty-two weeks a year.
12           152.     Meanwhile, integrators like Pilgrim’s and Tyson rake in more than $1 billion and $3.9
13    billion a year, respectively, in profits.
14   X.      CLASS ACTION ALLEGATIONS
15           153.    Plaintiffs bring this action on behalf of themselves and all others similarly situated
16   pursuant to Federal Rule of Civil Procedure 23(a) and 23(b)(3) as representatives of a “Class” defined
17   as follows:
18           All individuals and entities in the United States and its territories that were
             compensated for Broiler Grow-Out Services by a Defendant or Co-Conspirator, or
19           by a division, subsidiary, predecessor, or affiliate of a Defendant or Co-Conspirator,
             at any time during the period of January 27, 2013 through and until the
20           anticompetitive effects of Defendants’ unlawful conduct cease.
21           154.    Subject to additional information obtained through further investigation and discovery,
22   the Class definition may be expanded or narrowed. The following persons and entities are excluded
23   from the proposed Class: federal government entities, Defendants, Co-Conspirators, and any of their
24   subsidiaries, predecessors, officers, or directors.
25           155.    The Class is so numerous that joinder of all members in this action is impracticable.
26   Plaintiffs are informed and believe, and on that basis allege, that the proposed Class contains thousands
27   of similarly situated Growers.
28
30                                                         30
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 31 of 34




 1           156.     Plaintiffs’ claims are typical of those of the Class.
 2           157.     Plaintiffs and all members of the Class were injured by the same unlawful conduct,
 3   which resulted in all of them receiving less in compensation for their Grow-Out Services than they
 4   would have in a competitive market.
 5           158.     Plaintiffs will fairly and adequately protect and represent the interests of Class. The
 6   interests of the Plaintiffs are not antagonistic to the Class.

 7           159.     Questions of law and fact common to the members of the Class predominate over
 8   questions, if any, that may affect only individual members because Defendants have acted and refused
 9   to act on grounds generally applicable to the class members.
10           160.     Questions of law and fact common to the Class include:
11           (1)    Whether Defendants and their Co-Conspirators exchange of nonpublic,
12   competitively sensitive information about Grower compensation constitutes (a) an agreement,
13   combination, or conspiracy in restraint of trade in violation of the Sherman Antitrust Act, and/or
14   (b) an unfair or deceptive practice in violation of the Packers and Stockyards Act;
15           (2) Whether Defendants and their Co-Conspirators’ agreement not to “poach” each
16   other’s Growers constitutes (a) an agreement, combination, or conspiracy in restraint of trade in
17   violation of the Sherman Antitrust Act, and/or (b) an unfair or deceptive practice in violation of
18   the Packers and Stockyards Act;
19           (3)      Whether Defendants and their Co-Conspirators’ anticompetitive Scheme
20   suppressed Grower compensation below competitive levels; and
21           (4)    The proper measure of damages.
22           161.     Plaintiffs are represented by counsel who are experienced and competent in the
23   prosecution of complex class action antitrust and unfair competition litigation.
24           162.     Class action treatment is a superior method for the fair and efficient adjudication of the
25   controversy in that, among other things, such treatment will permit a large number of similarly situated
26   persons to prosecute their common claims in a single forum simultaneously, efficiently, and without
27   the unnecessary duplication of effort and expense that numerous individual actions would engender.
28
30                                                         31
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 32 of 34




 1   The benefits of proceeding through the class mechanism, including providing injured persons or
 2   entities with a method of obtaining redress for claims that might not be practicable for them to pursue
 3   individually, substantially outweigh any difficulties that may arise in management of this class action.
 4   XI.       COUNT ONE
 5             Agreement in Restraint of Trade in Violation of Section 1 of the Sherman Antitrust Act
 6             163.   Plaintiffs incorporate each allegation above as if fully set forth herein.

 7          164.       Defendants and their Co-Conspirators have engaged in an anticompetitive Scheme to
 8   suppress Grower compensation involving (a) contemporaneously and frequently exchanging
 9   disaggregated data on Grower compensation, and (b) agreeing not to solicit or “poach” one another’s
10   Growers.
11          165.       The Scheme resulted in reducing compensation for all Growers below levels that
12   would otherwise have prevailed.
13          166.       There are no procompetitive justifications for Defendants and their Co- Conspirators’
14   conduct, or if there are, they are outweighed by the anticompetitive effects and, in any event, could be
15   achieved through less restrictive means.
16          167.       This Scheme is a per se violation of the Sherman Antitrust Act.
17   XII.      COUNT TWO
18             Unfair Practices in Violation of Section 202 of the Packers and Stockyards Act
19             168.   Plaintiffs restate and re-allege the above paragraphs as if fully set forth in this cause of
20   action.
21             169.   Defendants are “live poultry dealers” within the meaning of the Packers and Stockyards
22   Act, as they obtain poultry in commerce, ship or sell poultry in commerce, and are “engaged in the
23   business of obtaining live poultry by purchase or under a poultry growing arrangement for the purpose
24   of either slaughtering it or selling it for slaughter by another.” 7 U.S.C. § 182(10).
25             170.   Plaintiffs seek damages for violation of the PSA, 7 U.S.C. § 192(a), which makes it
26   unlawful for “any live poultry dealer with respect to live poultry, to . . . (e)ngage in or use any unfair,
27   unjustly discriminatory, or deceptive practice or device.”
28
30                                                         32
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 33 of 34




 1            171.     Plaintiffs seek damages for violation of the PSA, 7 U.S.C. § 192(f)(3), which makes it
 2   unlawful for “any live poultry dealer with respect to live poultry, to . . . manipulate or control prices.”
 3            172.     Plaintiffs seek damages for violation of the PSA, 7 U.S.C. § 192(g), which makes it
 4   unlawful for “any live poultry dealer with respect to live poultry, to . . . [c]onspire, combine, agree or
 5   arrange with any person to do, or aid and abet the doing of, any act made unlawful by subdivision[]
 6   (a)….”

 7            173.     As part of the anticompetitive Scheme alleged herein, Defendants and their Co-
 8   Conspirators have contemporaneously and frequently exchanged disaggregated non-public data on,
 9   inter alia, Grower compensation, with the intent and effect of suppressing compensation for Broiler
10   Grow-Out Services for all members of the Class below levels that would otherwise have prevailed.
11   Defendants have not shared or made available this data to Growers.
12            174.     There are no procompetitive justifications for Defendants and their Co- Conspirators’
13   conduct, or if there are, they can be achieved through less restrictive means.
14            175.     Defendants and their Co-Conspirators used this information to suppress Grower
15   compensation.
16            176.     These practices by Defendants adversely affected and injured competition in violation
17   of the Packers and Stockyards Act.
18   XIII. PETITION FOR RELIEF
19            Plaintiﬀs petition for the following relief:
20            A.       A determination that this action may be maintained as a class action pursuant to Federal
21   Rule of Civil Procedure 23, that Plaintiffs be appointed as class representatives, and that Plaintiffs’
22   counsel be appointed as class counsel;
23            B.       A determination that the conduct set forth herein is unlawful under Section 1 of the
24   Sherman Antitrust Act and the Packers and Stockyards Act;
25            A judgment and order requiring Defendants to pay damages to Plaintiﬀs and the members of the
26   Class, trebled;
27            C.       An order enjoining Defendants from engaging in further unlawful conduct;
28
30                                                           33
31
     6:21-cv-00033-RJS-CMR Document 1 Filed in ED/OK on 10/08/20 Page 34 of 34




 1          D.      An award of attorneys’ fees and costs;
 2          E.      An award of pre- and post-judgment interest on all amounts awarded; and
 3          F.      Such other and further relief as the Court deems just and equitable.
 4   XIV. REQUEST FOR TRIAL BY JURY
 5          Plaintiﬀs request a trial by jury of all issues so triable.
 6

 7   Dated: October 8, 2020                          ROBERT BONSIGNORE
 8
 9                                                      By: /s/ Moneet Kohli
                                                            Moneet Kohli, Esq.
10                                                          CA BAR #250410
                                                            1355 Taylor Street #3
11                                                          San Francisco, CA 94108
                                                            Phone: (781) 354-3600
12
                                                            moneet@kohli.com
13
                                                             Marsha Mason, Esq.
14                                                           Mason Law Firm LLC
                                                             P.O. Box 1837
15                                                           Alexander City, AL 35011
16                                                           Phn: (256) 329-1313
                                                             Fax: (888) 597-7171
17                                                           Attorney for Plaintiﬀs

18                                                           ROBERT BONSIGNORE (#267705 NH)
                                                             BONSIGNORE, PLLC
19                                                           3771 Meadowcrest Drive
20                                                           Las Vegas, NV 89121
                                                             Oﬃce: (781) 350 - 0000
21                                                           Cell: 781-856-7650
                                                             Fax: (702) 852 - 5726
22                                                           rbonsignore@classactions.us
23
24
25
26
27
28
30                                                         34
31
